significant index no department of th e treasury internal_revenue_service washington d c tax exempt and government entities oct seta mat al in re ein company old company this letter constitutes notice that waivers of the minimum_funding_standard have been granted for the above-named plans for the plan years ending date subject_to the following conditions within days of the date of this letter q sllateral that is acceptable to the pension_benefit_guaranty_corporation hbgc is provided to the plan to secure the amount of the waived_funding_deficiency the company will make contributions to he plans in amounts sufficient to meet the minimum_funding requirements for the plans for the plan years ending sby you agreed to these’ conditions transmitted by facsimile if these conditions are not satisfied for a plan the waiver for that plan is retroactively null and void in a letter dated dollar_figureeptember which was these conditional waivers have been granted in accordance with sec_412 of the of the employee retirement income internal_revenue_code code and sec_303 security act of erisa the amounts for been granted are the contributions that would otherwise be required to reduce the balance in the funding standard accounts to zero hich these conditional waivers have s of the company was formed in to purchase th assumed all the disclosed liabilities of the old co salaried and hourly plans the company is am specialized machining welding and fabrication government and commercial businesses and its fabrication of old company the company components requiring highly- npany including sponsorship of the anufacturer of _ fhe company’s customers include both main product line is focused on the and transportation equipment for many years the old company was the dominant supplier of transportation equipment in the u s however d and foreign competition the old company suffer and government contracts this had a negative necessitated a reduction in its workforce to rema company suffered its worst level of contract mpapy fe flow generated by new contracts the old compa hardship and ie to a weak manufacturing economy ad major losses in its customer base _ pact on its revenue and also in business in _ the old in its history without the cash y found itself in a substantial business the hardship was aggravated by the old compa the old company had never made a late paymer kept it on credit watch for many years increasing available to the old company the old compan negative equity and poor business performance jf able to replace its commercial lender in mid- management team and another management firn company was formed to purchase the old com eliminated the negative equity on the old compa was able to obtain new commercial lenders with commercial lender the transaction was finalize hy’s main commercial lender although t on its loans the commercial lender interest rates and limiting credit y attempted to obtain new lenders but brevented the old company from being the old company’s senior n formed a new company the ny’s stock this transaction y's balance_sheet and the company nore favorable terms than the old jin january as a result of its stronger balance_sheet the co pe customers new bookings average dollar_figure h the company expects additional new bookings t company's financial forecasts show a projected pr during this same timeframe _ and an average of for r pany has been able to attract new month for the first quarter of roughout 1crease of fit margins are expected to increase and later the in revenue for an average of the company has also restructured its secured a additional cash and both its revolver loan and su have been pushed out to this should allo plans in d non-secured debt to provide ordinated loan repayment schedules the company to resume funding the the salaried plan previously received a waiver o the plan_year and the hourly plan previous funding requirement for the plan were frozen effective a negotiating a freeze on benefit accruals to the h the company's hourly employees plan and he minimum_funding requirement for received waivers of the minimum ars benefit accruals to the salaried d the company is in the process of irly plan with the union representing financial information provided by the company s quarter of and declining expenses as well supported by financial projections supplied by the and hourly plans are only funded basis hence the waivers for the plan years endj granted subject_to the conditions set forth above and hows increased revenues in the first dollar_figure improving profitability this trend is company however the salaried respectively on a current_liability g _ have been code and sec_304 of erisa your attention is called to sec_412 of the which describe the consequences that would result in the event either of the plans is amended to increase benefits to change the rate the rate of vesting while any portion of the waived unamortized please note that the establishment amendment to other retirement plans maintained liabilities of those plans would be considered an sec_412 of the code and sec_304 of in the accrual_of_benefits or to change funding deficiencies remain f another retirement_plan or any y the company to increase the amendment for purposes of risa this ruling is directed only to the taxpayer that re code provides that it may not be used or cited by uested it sec_6110 of the thers as precedent when filing form_5500 for the plan_year ending letter should be entered on schedule b actuaria suggest that you furnish a copy of this letter to the completion of the schedule b the date of this information for this reason we individual who is responsible for the we have sent a copy of this letter to the manager acopy of this letter should be furnishe ep classification in d to the enrolled_actuary for the plan if you require further assistance in this matter please contact ncerely yours chrol d gold director employee_plans
